DETAILED ACTION
This office action is in response to the amendment filed on February 22, 2022. Claims 15-17, 20, 22-36 and 38 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
Applicant’s arguments, see page 7, filed February 22, 2022, with respect to 15-17, 20, 22-36, 38 and newly cancelled claim 37 have been fully considered and are persuasive.  The previous rejection of claim 37 has been withdrawn. 
Allowable Subject Matter
Claims 15-17, 20, 22-36 and 38 are allowed.
The following is an examiner's statement of reasons for allowance: The present
invention pertains to a rotary power tool. It is the examiner's opinion that the art of
record considered, alone or in combination, neither anticipates nor renders
obvious of providing that; the clutch includes a first coupling disposed on the first shaft
portion, a second coupling disposed on the second shaft portion and a sleeve
circumferentially disposed around and moveable relative to each of the first and second
couplings (as in claim 15), together in combination with the rest of the limitations of the
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723